Exhibit 10.1
January 2, 2009
Mr. Robert L. Chapman, Jr.
1007 Sepulveda Blvd. #129
Manhattan Beach, CA 90267
Office: (310) 373-0404
Dear Bob,
This letter confirms certain terms and conditions of your employment in the
position of Chief Executive Officer (“CEO”) of EDCI Holdings, Inc. (the
“Company” or “EDCI”) effective January 2, 2009 (the “Effective Date”), subject
to a background search of you by the Company (the “Background Search”), with
results reasonably satisfactory, due to no material issues with your record
discovered by the Background Search, to the Board of Directors of the Company
(the “Board of Directors”), all to be completed on or before January 26, 2009.
You will perform your CEO duties primarily from your office in Los Angeles
County, California, but will use reasonable efforts to spend one week per
calendar month at the Company’s headquarters office (currently in New York, NY)
and will make yourself available to spend approximately one day per calendar
month at one of various subsidiary locations (currently expected during the
first six months of 2009 to consist of Hannover, Germany and Blackburn, UK).
This position reports directly to the Board of Directors. In your capacity as
CEO of the Company, all of the officers of the Company shall report directly to
you or your designee.
You will: (1) devote substantially all of your business time (approximately 8-10
hours/weekday), attention and abilities to the Company’s business, except as
provided herein and (2) faithfully serve the Company and use your best efforts
to promote the interests of the Company and to enhance shareholder value. You
are directly or indirectly responsible for all activities of the Company and are
specifically responsible for merger and acquisition activities (supported by
Matthew K. Behrent in his position of EVP — Corporate Development), external
communications (supported by Michael W. Klinger in his position of EVP — Chief
Financial Officer), and any other activities which may be assigned to you by the
Board of Directors. You shall participate in quarterly and annual investor
relations/communications as required.
The Company understands that you are currently serving as Managing Member of
Chapman Capital L.L.C. (“CCLLC”). Subject to no conflict of interest between
CCLLC and the Company, you shall be allowed to continue to serve in such
capacity and conduct such duties for CCLLC as do not unreasonably interfere with
your duties to the Company, provided that you will seek prior approval of the
Board of Directors of any expansion or increase in your duties for CCLLC from
where such duties existed in calendar year 2008.

1



--------------------------------------------------------------------------------



 



Your base compensation will be $37,500 per month (the “Base Salary”), of which
$18,750 shall be paid in cash in bi-weekly installments (the “Cash Portion of
Base Salary”) and $18,750 of which shall be paid monthly through the issuance
and delivery to you, within five days of the second bi-weekly payment of the
Cash Portion of Base Salary each calendar month, of shares of common stock of
the Company (“EDCI Shares”), issued in a valid private placement under federal
securities laws (the “Stock Portion of Base Salary”). The Stock Portion of Base
Salary shall vest fully upon issuance and shall not be subject to forfeiture for
any reason.
The number of EDCI Shares that shall be issued and delivered for each monthly
payment of the Stock Portion of Base Salary shall be calculated by dividing
$18,750 by the average daily closing price of EDCI Shares on the Nasdaq Stock
Market, or other primary market (e.g., Pink Sheets) should EDCI Shares cease to
trade on the Nasdaq Stock Market, during the calendar month immediately
preceding the calendar monthly period in which issuance and delivery is being
made. No particular calendar month’s average daily closing trading data for EDCI
Shares shall be utilized for the calculation of more than one particular month’s
Stock Portion of Base Salary. If EDCI Shares do not trade on any particular
business day during which the Nasdaq Stock Market has been open for trading, the
closing price of EDCI Shares on the most recent, prior trading day on which EDCI
Shares traded shall be used for that current day’s pricing in performing the
monthly average calculation described above.
In consideration of the issuance of such shares to you, upon execution of this
letter, you shall be deemed to represent and warrant to the Company that (a) you
understand that such shares are being issued in a private placement pursuant to
federal securities laws, (b) such shares cannot be transferred other than
pursuant to an exemption from registration under federal securities laws as
confirmed to the Company by opinion of counsel reasonably acceptable to the
Company and (c) you are acquiring such shares for your own account for
investment purposes only and not with a view to, or for sale in connection with,
any distribution thereof. Your Base Salary may be increased (but not decreased)
in the manner determined by the Company in consultation with the Board of
Directors or the Compensation Committee of the Board or Directors.
You will be eligible to participate in the Company’s bonus plans or programs as
shall be established by the Board of Directors upon recommendations from
management of the Company from time to time for senior executives of the
Company. In addition, you will be eligible to receive discretionary bonus awards
as the Board of Directors may determine in its sole discretion from time to
time.
It is understood that you will not participate in any retirement, life,
medical/dental insurance or disability insurance plans maintained by the
Company.
Notwithstanding the foregoing, if any benefit or amount payable to you under
this letter on account of your termination of employment constitutes
“nonqualified deferred compensation” (“Deferred Compensation”) within the
meaning of Section 409A of the

2



--------------------------------------------------------------------------------



 



Internal Revenue Code (“409A”), payment of such Deferred Compensation shall
commence when you incur a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) (“Separation from Service”). However, if
you are a “specified employee” within the meaning of 409A at the time of your
Separation from Service, any Deferred Compensation payable to you under this
letter on account of your termination of employment shall be delayed until the
first day of the seventh month following your Separation from Service (the “409A
Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, the Company shall pay to you a lump sum payment in cash equal
to any payments (including interest on any such payments, at an interest rate of
not less than the average prime interest rate, as published in the Wall Street
Journal, over the 409A Suspension Period) that the Company would otherwise have
been required to provide under this letter but for the imposition of the 409A
Suspension Period. Thereafter, you shall receive any remaining payments due
under this letter in accordance with its terms as if there had not been any
suspension period beforehand.
This agreement shall have a term of a minimum of six months from the Effective
Date hereof. If your position as CEO of the Company is terminated by the Company
prior to the six month anniversary of the Effective Date for any reason,
including with or without cause, except as set forth in the last sentence of
this paragraph, the Company shall pay you within one week of termination of such
services, in one cash lump sum and one issuance and delivery of EDCI Shares, the
remainder of your Base Salary (both the Cash Portion of Base Salary and the
Stock Portion of Base Salary) through such six month anniversary date in
accordance with the payment provisions provided above. The number of EDCI Shares
to be delivered for this final payment shall be calculated by dividing the full
calendar month and prorated/partial calendar monthly sums of all remaining
$18,750 monthly EDCI Shares payments by the average daily closing price of EDCI
Shares on the Nasdaq Stock Market, or other primary market (e.g., Pink Sheets)
should EDCI Shares cease to trade on the Nasdaq Stock Market, during the
calendar month immediately preceding the calendar month in which your position
terminates. If EDCI Shares do not trade on any particular business day during
which the Nasdaq Stock Market has been open for trading, the closing price of
EDCI Shares on the most recent, prior trading day on which EDCI Shares traded
shall be used for that current day’s pricing in performing the monthly average
calculation described above. Notwithstanding the foregoing, if the results of
the Background Search are not reasonably acceptable to the Board of Directors,
due to there being a material issue with your record discovered by the
Background Search, your employment with the Company and this letter agreement
may be terminated upon notice from the Board of Directors to you and payment to
you solely of that portion of your Base Salary that has accrued and remains
unpaid from the Effective Date through the date of such termination; provided
such termination occurs within five (5) days of the Board of Directors receipt
of the results of the Background Search.
Following the six month anniversary of the Effective Date (July 2, 2009), your
position with the Company shall become that of an at-will employee, so that
following July 2, 2009 your employment with the Company and this letter
agreement may be terminated at

3



--------------------------------------------------------------------------------



 



any time by the Company or you upon two weeks advance notice of the effective
date of such termination.
In consideration of the Company’s employment of you upon the terms set forth
herein, you hereby represent to the Company that you have not at any time been
convicted of (or entered a plea of guilty or nolo contendere to) any crime or
offense constituting a felony under applicable law or any crime or offense
involving fraud or moral turpitude.
No representation, promise or inducement has been made by the Company or you
that is not embodied in this letter agreement.
This letter agreement may not be modified or amended in any way unless in
writing signed by each of the parties hereto.
Please confirm the terms and conditions set forth herein by countersigning this
letter in the space provided below.
Sincerely,

         
/s/ Howard Speaks
         

Howard “Skip” Speaks
Lead Independent Director

         
Accepted by:
  /s/ Robert L. Chapman, Jr.   Date: January 2, 2009
 
       
 
  Robert L. Chapman, Jr.    

4